Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 17-28, and 38-39 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Jacobs (WO 2009/151645 A1).  	As to independent claim 17, Jacobs teaches an apparatus for processing registration information for a negative pressure wound therapy device (Abstract, Fig.2, §106), the apparatus comprising: 	a memory device (as memory necessarily provided in caregiver’s and/or insurance company’s network connected computer(s) §6,ll.13-23) configured to store account information for a negative pressure wound therapy device (Fig.2 §6,ll.11-23); and  	a computer system comprising computer hardware in communication with the memory device (as computer system comprising the memory, as provided in caregiver’s and/or insurance company’s computer(s) Fig.2 §6,ll.11-23), the computer system configured to: 		receive a registration request to register a negative pressure wound therapy device to an account in the account information, the account associated with a user; determine, based at least on the registration request, whether the negative where a registration request is recorded and determined to be authorized or not authorized, as provided by a caregiver providing or not providing a serial number of the wound treatment apparatus to a manufacturer’s computer for registration or denied registration and to allow or not allow authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23);
 		in response to determining that the negative pressure wound therapy device is not authorized to be registered to the account, perform a first exception action (where registration is submitted and can be determined to be not authorized as lacking registration information, e.g., the device’s serial number, incorrectly provided or not provided, by a caregiver (e.g., not providing serial number) of the wound treatment apparatus to a manufacturer’s computer and denied activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23);
 		in response to determining that the negative pressure wound therapy device is authorized to be registered to the account, register the negative pressure wound therapy device to the account so that data gathered by the computer system about operations of the negative pressure wound therapy device is accessible via the account (where registration request provided by caregiver providing serial number of the wound treatment apparatus to a manufacturer’s network connected computer(s) §6,ll.13-23 for registration of account and to authorize and activate the device and where operations of devices are monitored and accessible through the account registration §37; and where device use data is gathered by the caregiver or insurance company computer system as computer system comprising the memory, as provided in caregiver’s and/or insurance company’s network connected computer(s) §6,ll.2-23; §19,ll.20-23);
	receive a usage notification for the negative pressure wound therapy device, the usage notification indicating the wound therapy device operation to remote caregiver computer location that can be modified to adjust therapy of the device §19,ll.20-23);
	determine a comparison of the negative pressure wound therapy device to a first operation identifier corresponding to an authorized operation (where data from device where registration request provided by user as caregiver providing serial number of the wound treatment apparatus to a manufacturer’s network connected computer(s) §6,ll.13-23 for registration of account and to authorize and activate the device and where operations of devices are monitored and accessible through the account registration §37; §6,ll.2-23; §19,ll.20-23); 	in response to determining that the operation performed by the negative pressure wound therapy device is not the authorized operation, perform a second exception action (where registration is submitted and can be determined to be not authorized as lacking registration information, e.g., the device’s serial number, incorrectly provided or not provided by a caregiver (e.g., not providing serial number) of the wound treatment apparatus to a manufacturer’s computer denied registration and to not allow authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23); and 
  	in response to determining that the operation performed by the negative pressure wound therapy device is the authorized operation, store in the memory device an indication of performance of the operation by the negative pressure wound therapy device to the account (where registration request provided by caregiver providing serial number of the wound treatment apparatus to a manufacturer’s networked computer for registration of account and to authorize and activate the device and where operations of devices are monitored and accessible through the account registration §37; §6,ll.2-23; §19,ll.20-23; and where device use data is gathered by the caregiver and/or insurance company computer system as computer system comprising the memory, as provided in caregiver’s and/or insurance company’s network connected computer(s) §6,ll.2-23).

 	However, as to independent claim 17, Jacobs fail to teach or fairly suggest wherein the computer system configured to:  	receive first and second registration requests to register first and second first and second registration requests, whether the first and second negative pressure wound therapy devices are authorized to be registered to the account;  	in response to determining that at least one of the first or second negative pressure wound therapy devices is not authorized to be registered to the account, perform a first exception action;  	in response to determining that the first and second negative pressure wound therapy devices are authorized to be registered to the account, register the first and second negative pressure wound therapy devices to the account so that data gathered by the computer system about operations of the first and second negative pressure wound therapy devices is accessible via the account;  	 	receive a first usage notification for the first negative pressure wound therapy device and a second usage notification for the second negative pressure wound therapy device,  		the first usage notification indicating a first location of the first negative pressure wound therapy device and a first operation performed by the first negative pressure wound therapy device, and  		the second usage notification indicating a second location of the second negative pressure wound therapy device and a second operation performed by the second negative pressure wound therapy device.
 	determine, based at least on a comparison of the second location to the first location identifier corresponding to the authorized location and a comparison of the second operation performed by the second negative pressure wound therapy device to the first operation identifier corresponding to the authorized operation, whether the second negative pressure wound therapy device is being operated at the authorized location and whether the second operation performed by the second negative pressure wound therapy device is the authorized operation;  in response to determining that the second negative pressure wound therapy device is operated in a second different location from the authorized location or that the second 
 	in response to determining that the second negative pressure wound therapy device is operated in the authorized location and the second operation performed by the second negative pressure wound therapy device is the authorized operation, store in the memory device a second indication of performance of the second operation by the second negative pressure wound therapy device to the account
  
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer system of Jacobs to provide the above combination of functions and steps, and one of skill would not have been motivated to do so, where Jacobs fails to teach or fairly suggest providing these limitations, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781